DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendments of claims, filed 03/11/2020, has been fully considered.

Status of Claims
Claim 8-16 are pending and under examination.
Claims 1-7 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 03/11/2020 and 05/11/2022 are compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “correction unit” of claims 13 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. Correction of the following is required:

Claims 13 and 15 recites “a correction unit”. However, a correction unit is not disclosed in the instant specification. Applicant(s) may amend the specification to include the claimed subject matter or cancel the limitation from the claims.

Appropriate action is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“correction unit that corrects a count value of a liquid volume of a sucked reagent” in claims 13 and 15.

Claim limitation “correction unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description does not disclose a corresponding structure, material, or acts for the claim function.  A review of the specification and figures do not provide a limiting definition or correlate a particular structure to the claimed feature.  Therefore, it is unclear what structure is attempting to be recited.  For purposes of applying prior art, the examiner is interpreting the corresponding structure of the “correction unit” to be any mechanical, electrical, or chemical device, or combinations thereof, which is/are configured to detect a specified volume of liquid reagent suctioned by a probe.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“an emission unit that … emits light” in claims 8 and 15.
“a light receiving unit that … receives the light emitted from the emission unit” in claims 8 and 15.
“a determination unit that … determines whether a liquid volume in the reagent container becomes equal to or less than a predetermined value from the liquid level” in claims 8 and 15.
“an initialization unit that initializes the liquid volume” of claims 14 and 16.

For purposes of examination, the examiner is interpreting claim limitation “emission unit” as any structure comprising a light source that emits light and equivalent thereof.
For purposes of examination, the examiner is interpreting claim limitation “light receiving unit” as any structure that receives light from a light source and outputs control signals based on the received light.
For purposes of examination, the examiner is interpreting claim limitation “determination unit” as part of a control, processor, computer, or equivalents thereof that determines a liquid volume of a reagent container with respect to a defined position.
For purposes of examination, the examiner is interpreting claim limitation “initialization unit” as part of a control, processor, computer, or equivalents thereof that starts or stops a probe from suctioning reagent from a reagent container.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 8 lines 8-9 recite “a liquid level inside the reagent container” and “a liquid volume in the reagent container”.  Claim 8 line 2 recites “a reagent container that contains a reagent”.  It is unclear if the term “liquid” is synonymous with “reagent” or if applicants are intending to define another fluid entirely.  Additionally, because a reagent can be a solid, it is unclear whether the reagent container includes a liquid. Perhaps applicants are intending to recite “a liquid level of the reagent inside the reagent container” and “a liquid volume of the reagent in the reagent container”? 
A similar rejection is made over claim 9 with respect to “a liquid inside the reagent container”. 
A similar rejection is made over claim 11 with respect to “a liquid volume”.
A similar rejection is made over claim 12, 13, 14, and 16 with respect to “the liquid volume inside the reagent container”.
A similar rejection is made over claim 15 with respect to “a liquid level inside the reagent container” and “a liquid volume in the reagent container”
Claims 9-14 are also rejected by their dependency from claim 8.
Claim 16 is also rejected by its dependency from claim 18.

Claim 8 line 11 recites “a wavelength of near infrared light”.  The term “near” is a relative term and it is unclear what would or would be considered “near” infrared light (See MPEP 2173.05b) which renders the claim indefinite.  The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree “near”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Would an order of magnitude be considered “near infrared light”?  Would 2 orders of magnitude be considered “near infrared light”?  Although the tern “near-infrared light” or “NIR” is a known term, there is no clear specific definition as to what wavelengths are being defined.

Claim 8 lines 11-12 recite “a wavelength of the light is … determined based on a material of the reagent container and a type of the reagent”.  (1) It is unclear what structure of the automatic analyzer performs this function. Does the device comprise a light analyzer configure to adjust the wavelength of the light source to a specific wavelength that achieves a desired interaction between the light, the reagent container, and the type of reagent?  (2) How is the wavelength based on the material of the reagent container and type of reagent?  Does the wavelength interact by transmitting through the material of the reagent container and absorbed by the reagent? 
A similar rejection is made over claim 15. 

Claim 8 line 12 recites “a type of the reagent”.  The term “type” is a relative term and it cannot be determined what would or would not be considered a “type” of reagent (See MPEP 2173.05(b)) which render the claims indefinite.  The term “type of the reagent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of what would or would not be considered a type of the reagent, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Are the types defined by color?  Are the types defined by concentration of active ingredient?  How are Applicant(s) defining a reagent by its type?  
A similar rejection is made over claim 15 with respect to “a type of the reagent”.

Claim 9 recites “the wavelength of the light is a wavelength that is blocked by a liquid inside the reagent container and transmits through the reagent container”.  Claim 8 previously required “a light receiving unit that is provided outside the reagent container and receives the light emitted from the emission unit”.  It is unclear how the light receiving unit is capable of performing the function of receiving the light emitted from the emission unit if the light is blocked by a liquid inside the reagent container.  Furthermore, it is unclear what applicants are intending by the phrase “blocked”.  Light waves are subject to absorption, reflection, and transmission when directed towards a material. Accordingly, it is unclear how the light is blocked by a liquid inside the reagent container.

Claim 10 recites “a nozzle through which the reagent is sucked and discharged to the reagent container”.  It is unclear if applicants are intending for the nozzle to perform a mixing operation by suctioning and re-dispensing the reagent into and out of the reagent container, of if applicants simply intend to recite “a nozzle through which the reagent is sucked from the reagent container”.

Claim 11 recites “a height of a predetermined value being a liquid volume”.  Claim 8 lines 8-10 recite “detects a liquid level inside the reagent container, and determines whether a liquid volume in the reagent container becomes equal to or less than a predetermined value from the liquid level”.  (1) “a liquid volume” with respect to “a predetermined value” based on a liquid level has previously been defined in claim 1.  It is unclear if “a liquid volume” and “a predetermined value” of claim 11 are also the liquid volume and the predetermined of claim 8, or the they are different values.  (2) It is unclear if applicants are intending for “a height” to also be “a liquid level” or if they are somehow different.

Claim 13 recites “corrects a count value of a liquid volume of a sucked reagent”.  (1) It is unclear what structure is performing the function of sucking a reagent.  No probe or dispensing device is previously defined in claim 8 to perform the recited function.  (2) It is unclear what is intended by the phrase “a count value”.  Are applicants referring to a number of times a reagent has been used?  Are applicants referring to defined volume of reagent, such as 1 mL, sucked by a probe?1
A similar rejection is made over claim 15.

Claim 14 recites “an initialization unit that initializes the liquid volume”.  Claim 8 lines 7-11 previously recites “a determination unit … determines … a liquid volume in the reagent container… from the liquid level”.  It is unclear how the liquid volume is initialized by an initialization unit when the liquid volume is determined by the determination unit based on a measured level of liquid reagent.  Does the initialization unit initialize a count sequence of the number of times reagent is dispensed from the reagent container? Does the initialization unit initiate the dispensing process of reagent from the reagent container?  
A similar rejection is made over claim 16.

Claims 13 and 15 recite “correction unit”.  Claim limitation “correction unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification fails to provide any limiting definition for this term and is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of applying prior art, the examiner is interpreting the corresponding structure of the “correction unit” to be any mechanical, electrical, or chemical device, or combinations thereof, which is/are configured to detect a specified volume of liquid reagent suctioned by a probe.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galle et al. (US Patent No. 4,844,887 – hereinafter “Galle”).

Regarding claim 8, Galle discloses an automatic analyzer (Galle; fig. 1, col. 4 lines 67-68) comprising: 
a reagent container that contains a reagent (Galle; fig. 5, #38, col. 7 lines 6-9); 
an emission unit that is provided outside the reagent container and emits light so as to pass inside the reagent container (Galle; fig. 23, #125, col.13 lines 32-44); 
a light receiving unit that is provided outside the reagent container and receives the light emitted from the emission unit (Galle; fig. 23, #126, col. 13 lines 32-44); and 
a determination unit that, based on the light received by the light receiving unit, detects a liquid level inside the reagent container, and determines whether a liquid volume in the reagent container becomes equal to or less than a predetermined value from the liquid level (Galle discloses a plurality of light-emitting and receiving elements, respectively, arranged side by side in the vertical direction, and the liquid in the bottle 38 can be detected by output signals from these light-receiving elements; col. 13 lines 38-42.  Accordingly, each of the plurality of receiving units indicates a threshold volume of reagent in the reagent container.  Galle also discloses with the aid of these signals the immersed depth of the probe 106 of the reagent delivery pump 105 can be controlled in a desired manner; col. 13 lines 42-44 and the reagent delivery mechanism 8 is controlled by a control device 16 including a computer; fig. 1, col. 5 lines 27-30, col. 6 lines 21-24.  Accordingly, the output signals from the light-receiving elements to control the immersion depth of the probe 106 by control device 16 being functionally equivalent to a determination unit that receives the light received by the light receiving unit 126 and determines if the liquid volume is equal to or less than a predetermined value of liquid based on the plurality of receiving units), 
wherein a wavelength of the light is a wavelength of near-infrared light determined based on a material of the reagent container and a type of the reagent (Galle; col. 13 lines 32-44), and 
an absorbance of light absorbed by the reagent is greater than an absorbance of light absorbed by the container (Galle; col. 13 lines 32-44).  
Note: “wherein a wavelength of the light is a wavelength of near-infrared light determined based on a material of the reagent container and a type of the reagent” and “an absorbance of light absorbed by the reagent is greater than an absorbance of light absorbed by the container” relate to function and/or intended use of the reagent container, reagent, and light emission unit.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the intended function, then the prior art meets the limitations in the claims.  

Regarding claim 9, Galle discloses the automatic analyzer according to claim 8 above, wherein the wavelength of the light is a wavelength that is blocked by a liquid inside the reagent container and transmits through the reagent container (Galle; col. 13 lines 32-44).
Note: “wherein the wavelength of the light is a wavelength that is blocked by a liquid inside the reagent container and transmits through the reagent container” relates to function/intended use of the reagent container, reagent, and light emission unit.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the intended function, then the prior art meets the limitations in the claims.  

Regarding claim 10, Galle discloses the automatic analyzer according to claim 8 above, further comprising: 
a nozzle through which the reagent is sucked and discharged to the reagent container (As best understood, Galle discloses nozzle 106 suctions the reagent from the reagent container 38 and discharges the reagent into a cuvette 4; fig. 23, #106, col. 5 lines 27-32), wherein 2New U.S. Patent ApplicationAtty Docket No.: DAI-12551
the emission unit and the light receiving unit are disposed such that a trajectory of the light avoids the nozzle (Galle; fig. 23).  

    PNG
    media_image1.png
    382
    455
    media_image1.png
    Greyscale


Regarding claim 11, Galle discloses the automatic analyzer according to claim 8 above, wherein the emission unit and the light receiving unit are provided at a height of a predetermined value being a liquid volume where disturbance of an apparatus operation due to shortage of the reagent does not occur (Galle discloses a plurality of light-emitting and receiving elements, respectively, arranged side by side in the vertical direction, and the liquid in the bottle 38 can be detected by output signals from these light-receiving elements; col. 13 lines 38-42.  Accordingly, each pair of the plurality of light-emitting and receiving elements defining a predetermined height corresponding to a liquid volume.  Galle also discloses with the aid of these signals the immersed depth of the probe 106 of the reagent delivery pump 105 can be controlled in a desired manner; col. 13 lines 42-44, by inserting the probe into the reagent by the minimum required depth; col. 13 lines 45-48.  Therefore, each pair of light-emitting and receiving elements being arranged where disturbance of an apparatus operation due to shortage of the reagent does not occur).  

Regarding claim 13, Galle discloses the automatic analyzer according to claim 8 above, further comprising: 
a correction unit that corrects a count value of a liquid volume of a sucked reagent to the predetermined value when the determination unit determines that the liquid volume inside the reagent container becomes equal to or less than the predetermined value (Galle discloses a pair of electrodes 115 and 116 arranged in the probe 106, and when a correct amount of reagent 112 has been aspirated in the probe, the electrodes 115 and 116 are conductively connected to each other via the electrically conductive liquid so as to identify the correct amount of liquid; col. 13 lines 4-13).  
Note: “when the determination unit determines that the liquid volume inside the reagent container becomes equal to or less than the predetermined value” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 15, Galle discloses an automatic analyzer (Galle; fig. 1, col. 4 lines 67-68) comprising: 
a reagent container that contains a reagent (Galle; fig. 5, #38, col. 7 lines 6-9); 
an emission unit that is provided outside the reagent container and emits light so as to pass inside the reagent container (Galle; fig. 23, #125, col.13 lines 32-44); 
a light receiving unit that is provided outside the reagent container and receives the light emitted from the emission unit (Galle; fig. 23, #126, col. 13 lines 32-44); and 
a determination unit that, based on the light received by the light receiving unit, detects a liquid level inside the reagent container, and determines whether a liquid volume in the reagent container becomes equal to or less than a predetermined value from the liquid level (Galle discloses a plurality of light-emitting and receiving elements, respectively, arranged side by side in the vertical direction, and the liquid in the bottle 38 can be detected by output signals from these light-receiving elements; col. 13 lines 38-42.  Accordingly, each of the plurality of receiving units indicates a threshold volume of reagent in the reagent container.  Galle also discloses with the aid of these signals the immersed depth of the probe 106 of the reagent delivery pump 105 can be controlled in a desired manner; col. 13 lines 42-44 and the reagent delivery mechanism 8 is controlled by a control device 16 including a computer; fig. 1, col. 5 lines 27-30, col. 6 lines 21-24.  Accordingly, the output signals from the light-receiving elements to control the immersion depth of the probe 106 by control device 16 being functionally equivalent to a determination unit that receives the light received by the light receiving unit 126 and determines if the liquid volume is equal to or less than a predetermined value of liquid based on the plurality of receiving units); and 
a correction unit that corrects a count value of a liquid volume of a sucked reagent to the predetermined value when the determination unit determines that the liquid volume inside the reagent container becomes equal to or less than the predetermined value (Galle discloses a pair of electrodes 115 and 116 arranged in the probe 106, and when a correct amount of reagent 112 has been aspirated in the probe, the electrodes 115 and 116 are conductively connected to each other via the electrically conductive liquid so as to identify the correct amount of liquid; col. 13 lines 4-13), wherein 
a wavelength of the light is determined based on a material of the reagent container and a type of the reagent (Galle; col. 13 lines 32-44).  
Note: “when the determination unit determines that the liquid volume inside the reagent container becomes equal to or less than the predetermined value” is a conditional statement and does not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Furthermore, “wherein a wavelength of the light is determined based on a material of the reagent container and a type of the reagent” relates to function and/or intended use of the reagent container, reagent, and light emission unit.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the intended function, then the prior art meets the limitations in the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Galle, and further in view of Kojima (US 2010/0001854 – hereinafter “Kojima”).

Regarding claim 12, Galle discloses the automatic analyzer according to claim 8 above, further comprising: 
a display unit (Galle discloses a computer 141 connected to the automatic analyzer; fig. 28, col. 14 lines 65-66).
Galle does not disclose the display unit displays a message for prompting replacement of the reagent container when the liquid volume inside the reagent container becomes equal to or less than the predetermined value. 
However, Kojima teaches the analogous art of an automatic analyzer (Kojima; fig. 1, #1, [0020]) comprising a reagent container that contains a reagent (Kojima; fig. 1, #35, [0024]), a determination unit that determines whether a liquid volume in the reagent container becomes equal to or less than a predetermined value from the liquid level (Kojima; fig. 3, S20, [0039, 0045-0046]) and a display unit that displays a message for prompting replacement of the reagent container when the liquid volume inside the reagent container becomes equal to or less than the predetermined value (Kojima discloses the determination unit determines whether sufficient reagent is available for a dispensation instruction, and if a shortage is determined, a warning that instructs replenishment of the reagent is shown on the display; fig. 7, M2, [0045-0046, 0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display unit and determination unit of Galle with the configuration to display a message for prompting replacement of the reagent container when the liquid volume inside the reagent container becomes equal to or less than a predetermined value, as taught by Kojima, because Kojima teaches the determination unit and display unit configured to display a message for prompting replacement of the reagent container when the liquid volume inside the reagent container becomes equal to or less than a predetermined values allows an operator to perform a reagent replacement operation in an effective and planned manner; [0054].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Galle and Kojima both teach an automatic analyzer comprising reagents and a determination unit that determines the liquid volume in the reagent container.

Regarding claims 14 and 16, Galle discloses the automatic analyzer according to claims 13 and 15 above.
Galle does not disclose an initialization unit that initializes the liquid volume, wherein the initialization unit does not perform an initialization operation by the initialization unit when the determination unit determines that the liquid volume inside the reagent container is equal to or less than the predetermined value.  
However, Kojima teaches the analogous art of an automatic analyzer (Kojima; fig. 1, #1, [0020]) comprising a reagent container that contains a reagent (Kojima; fig. 1, #35, [0024]), a determination unit that determines whether a liquid volume in the reagent container becomes equal to or less than a predetermined value from the liquid level (Kojima; fig. 3, S20, [0039, 0045-0046]) and an initialization unit that initializes the liquid volume, wherein the initialization unit does not perform an initialization operation by the initialization unit when the determination unit determines that the liquid volume inside the reagent container is equal to or less than the predetermined value (Kojima teaches control unit 41 determines when the reagent-shortage error determination step S22 has been finished, the control unit 41 determines whether there is a reagent short error in step S24; [0046].  When the control unit 41 determines there is reagent shortage error (Step S24:YES), the control unit 41 causes the output unit 45 to output an error (Step S26), and stops the analyzer 1; [0047].  When the control unit 41 determines that there is no reagent shortage error (Step S24: NO), the control unit 41 determines that a proper analysis is performable; [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automatic analyzer and determination unit of Galle with the configuration comprising an initialization unit that initializes the liquid volume, wherein the initialization unit does not perform an initialization operation by the initialization unit when the determination unit determines that the liquid volume inside the reagent container is equal to or less than the predetermined value, as taught by Kojima, because Kojima teaches the initialization unit provides the additional benefit of displaying the reagent vessel having the reagent shortage in an image that includes the reagent position, the name, the lot information, and the bottle information so that an operator can recognize where the shortage has occurred; fig. 4, M1, [0047].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Galle and Kojima both teach an automatic analyzer comprising reagents and a determination unit that determines the liquid volume in the reagent container.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Sugiyama (US 2016/0313362) discloses a liquid collection device is configured to determine a difference between a liquid level after suction operation determined by calculation based on the liquid level detected at the time of previous probe lowering operation and a liquid level that is actually detected at the time of current probe lowering operation, to detect presence of foam if the difference is greater than a first threshold set as a maximum value of an allowable error set in advance in the device and is equal to or smaller than a second threshold that is set greater than the first threshold, and moreover, to display a warning to an operator when presence of foam is detected.
Kraemer et al. (US 2012/0301359) discloses a reagent container replacement mechanism that detects shortages of reagents, delivers an alarm to an operator, and moves the reagent container to a loading system.
Weyrauch et al. (US Patent No. 5,314,825) discloses a plate outside provided outside the reagent container for capacitive detection of a reagent liquid level.
Mishima et al. (US 2006/0190187) discloses an emission unit that emits light at a wavelength of approximately 660 nm and the scatter light is received by a light receiving unit to determine turbidity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798